    Case 4:18-cv-00247-ALM Document 143 Filed 03/19/20 Page 1 of 1 PageID #: 3551




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

     JASON LEE VAN DYKE                              §
                                                     §
     v.                                              §      Civil Action No. 4:18-cv-00247
                                                     §      Judge Mazzant
     THOMAS RETZLAFF, a/k/a DEAN                     §
     ANDERSON, d/b/a VIA VIEW FILES                  §
     LLC, and VIA VIEW FILES

                                                ORDER

           Before the Court is Defendant Thomas Retzlaff’s Unopposed Motion to Withdraw

    Inadvertently-Filed Supplemental Rule 26 Disclosures (Dkt. #142). The Court finds the motion

.   Should be granted.

           It is therefore ORDERED that Defendant’s motion is GRANTED.

           It is further ORDERED that Defendant’s inadvertently-filed supplemental Rule 26

    disclosures (Dkt. #138) are stricken from the record.

          SIGNED this 19th day of March, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
